Case 0:18-cv-61348-WPD Document 47-2 Entered on FLSD Docket 02/05/2019 Page 1 of 2
                        UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF FLORIDA

                                   CASE NO. 0:18-cv-61348-WPD

  SUSAN GOLDSTEIN

  Plaintiff,

  v.

  MSC CRUISES, S.A.,

  Defendant.

  ________________________/



       PLAINTIFF’S RE-REQUEST FOR ENTRY UPON VESSEL FOR INSPECTION AND
                               OTHER PURPOSES
           Plaintiff, Susan Goldstein, by and through her undersigned counsel, and pursuant to
   Federal Rule of Civil Procedure 34, hereby requests permission from the Defendant, MSC
   Cruises, for entry upon its vessel the Divina, on Sunday January 20th, 2019, for the purpose of
   inspecting, measuring, surveying, photographing, testing or video-taping the area of the subject
   incident (as alleged in the Complaint).
           Please note, that any and all experts conducting an analysis of the aforementioned vessel
   structure must be in plain view of the examiner expert. In case that this cannot be complied with,
   neither expert shall have knowledge of the other’s examination process. Furthermore, provide the
   subject area of the incident to be inspected in substantially the same condition as it was at the
   time of the incident. Specifically, this includes the areas where the Plaintiff walked immediately
   prior, during, and subsequent to her incident as well as the immediately surrounding areas. Said
   inspection shall be performed by counsel for Plaintiff and Plaintiff’s expert on the following date
   and time, and at the following location:


  DATE OF INSPECTION: January 20th, 2019

  TIME OF INSPECTION: 10:00 AM (Local Time)

  LOCATION: MSC Divina docked in Miami, Florida.


   Respectfully Submitted,
                                                   1
Case 0:18-cv-61348-WPD Document 47-2 Entered on FLSD Docket 02/05/2019 Page 2 of 2

                                     CERTIFICATE OF SERVICE
         I HEREBY CERTIFY that on December 10, 2018 the foregoing document is being served

  this day on all counsel of record or pro se parties in the manner specified.

                                                                 Respectfully submitted,

                                                                 By: /s/ Matthias Hayashi
                                                                 Spencer M. Aronfeld, Esq.
                                                                 aronfeld@aronfeld.com
                                                                 Florida Bar No.: 905161
                                                                 Matthias M. Hayashi, Esq.
                                                                 mhayashi@aronfeld.com
                                                                 Florida Bar No.: 0115973

                                                                 ARONFELD TRIAL LAWYERS
                                                                 3132 Ponce de Leon Boulevard
                                                                 Coral Gables, FL 33134
                                                                 P: (305) 441-0440
                                                                 F: (305) 441-0198
                                                                 Attorneys for Plaintiff




                                                     2
